Case 3:17-cv-00601-MHL Document 113 Filed 05/15/19 Page 1 of 2 PageID# 1952



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


  ROBERT DAVID STEELE et al                   )
                                              )
         Plaintiffs,                          )
                                              )
  v.                                          )                   Case 3:17-cv-601-MHL
                                              )
                                              )
  JASON GOODMAN et al                         )
                                              )
         Defendants.                          )
                                              )


                           CERTIFICATE OF SERVICE
         Plaintiff, Robert David Steele, by counsel, hereby certifies that on May 15, 2019

  Plaintiff served his First Request for Production of Documents (the “Document Request”)

  on defendant, Jason Goodman, electronically in PDF pursuant to Rule 5 of the Federal

  Rules of Civil Procedure and a copy was also mailed to defendant Goodman at his last

  known address: 252 7th Avenue, Apartment #6s, New York, New York 10001. A true

  copy of Plaintiff’s Document Request is attached hereto as Exhibit “A” and incorporated

  herein by reference.



  DATED:         May 15, 2019



                              Signature of Counsel on Next Page




                                              1
Case 3:17-cv-00601-MHL Document 113 Filed 05/15/19 Page 2 of 2 PageID# 1953



                               ROBERT DAVID STEELE
                               EARTH INTELLIGENCE NETWORK



                               By:     /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                              CERTIFICATE OF SERVICE

         I hereby certify that on May 15, 2019 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for Defendant, Patricia A. Negron, and all interested parties receiving

  notices via CM/ECF. A copy of the foregoing pleading as filed was also emailed in PDF

  to Defendants Goodman and Lutzke.




                               By:     /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              2
